OPINION — AG — ARTICLE XXVII, SECTION 3, OF THE OKLAHOMA CONSTITUTION REQUIRES THAT MANUFACTURERS OF ALCOHOLIC BEVERAGES SELL THEIR PRODUCTS ONLY TO LICENSED WHOLESALER DISTRIBUTORS.  THE LEGISLATURE, IN ENACTING HOUSE BILL NO. 1594, EXCEEDED THE CONSTITUTIONAL LIMITATION PLACED UPON IT, IN THAT HOUSE BILL NO. 1594, ALLOWS AN ENTITY, OTHER THAN A LICENSED WHOLESALER DISTRIBUTOR, TO OBTAIN ALCOHOLIC BEVERAGES FROM A MANUFACTURER.  FURTHERMORE, HOUSE BILL NO. 1594, BY ALLOWING SACRAMENTAL WINE SUPPLIER LICENSEES TO SELL DIRECTLY TO RELIGIOUS SOCIETIES, CIRCUMVENTS THE CONSTITUTIONALLY ESTABLISHED THREE TIERED SYSTEM FOR THE DISTRIBUTION OF ALCOHOLIC BEVERAGES, AS OUTLINED IN ARTICLE XXVII, SECTION 3, ARTICLE XXVII, SECTION 4 OF THE OKLAHOMA CONSTITUTION. FOR THESE REASONS, HOUSE BILL NO. 1594 MUST BE RENDERED UNCONSTITUTIONAL AS BEING INCONSISTENT WITH THE ABOVE PROVISIONS. CITE: 37 Ohio St. 1971 505 [37-505], 37 Ohio St. 1971 519 [37-519], 37 Ohio St. 1971 543 [37-543] (GIVENS ADAMS)